Ted D. Ayres, General Counsel Kansas Board of Regents 700 S.W. Harrison, Suite 1410 Topeka, Kansas  66603-3760
Dear Mr. Ayres:
You request our opinion whether a county extension council may charge user fees for education programs.  K.S.A. 2-608 et seq. provide for the organization of county extension councils that provide instruction in agricultural, marketing, home economics, 4-H club and youth work and community and resource development. K.S.A. 2-608, 2-616.  The governing body is elected by citizens residing in county commissioner districts and the council is funded by county tax levies as well as state and federal funds.
County extension councils are not instrumentalities of the county. Attorney General Opinion No. 84-56.  Rather, they are creatures of statute and, therefore, have only such powers as are conferred by statute and such incidental powers as are necessary to carry out their statutory powers.  State ex rel. Steere v. Franklin CountyFarm Bureau, 172 Kan. 179 (1951).
The only statute relating to fees is subsection (b) of K.S.A. 2-616
which states, in relevant part, as follows:
  "County extension councils . . . may collect fee for specific services which require special equipment or personnel, such as a soil testing laboratory, seed testing service or other educational service. . . ."
We construe this provision to mean that a county extension council may not collect a fee unless the fee is for a specific service which requires special equipment or personnel, such as a soil testing laboratory, seed testing service or other educational service.  Whether an educational program fits within such parameters will depend upon the facts.
Very truly yours,
                             CARLA J. STOVALL Attorney General of Kansas
                             Mary Feighny Assistant Attorney General
CJS:JLM:MF:jm